Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, filed  as preliminary amendment, are currently pending and have been considered below.
Response to Amendment
2.	Applicant’s amendment filed May 14, 2021 amends claims 1-20. Claims 1-20 presented for Examination. Applicant’s amendment has been fully considered and entered.
Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on October 13, 2010(PCT/IB10/54625) and October 19, 2009(EP 09173397.2).
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/18/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.       Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Avak (US 2017/0228993 A1) (hereinafter Avak) in view of ZIEMS (US 2019/0139397 A1) (hereinafter ZIEMS).
               Regarding claim 1, Avak discloses a socket for removably connecting a hazard detector to a networked alarm system (Abstract, A detector base mounting 
the system having a first controller which is a system controller (para 043, detector base has a control unit connected to radio device via a signal and/or data link, preferably in a microcontroller), the socket comprising:
a housing having a base (Fig. 1, housing of detector base 1 reference 11), 
an electrical interface for removably receiving the detector (para 04, releasably attaching a hazard detector).
Avak specifically fails to disclose a second controller which is a socket controller mounted to the base, the socket controller maintaining wireless and/or wired network communications with the system controller when the detector  is connected and disconnected.
In analogous art, ZIEMS discloses a second controller which is a socket controller mounted to the base, the socket controller maintaining wireless and/or wired network communications with the system controller when the detector  is connected and disconnected (para 038, FIG. 1 shows a hazard detector 10 connected to a fire detector and/or extinguishing control center 12 and to a programmable logic controller 14, para 042, alarm signal SA sent or transmitted via wireless data connection 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detector base for fastening to a mounting surface, having an electrical connection for connecting the detector base to a detector line of a hazard alarm system and having a first connection side for releasably attaching a hazard detector disclosed by Avak to use detector for constantly monitoring objects for detected event as taught by ZIEMS to use sensor unit or the sensor interface to transmit hazard parameter captured using the sensor unit to generate an alarm signal representative of the alarm situation [ZIEMS, paragraph 0012].
Regarding claim 2, Avak discloses the socket of claim 1 comprising a first plurality of electrical connectors mounted to the base for electrically connecting to the system  and receiving power and data from the system whether the detector is connected or disconnected (para 004, first connection side is electrically and structurally matched to a second connection side of a hazard detector, para 034-035, detector base has been connected to the detector line to supply electrical power).
Regarding claim 3, Avak discloses the socket of claim 1, wherein the electrical interface is a communications port for connecting to a data transfer port in the detector (Abstract, detector base include a radio device and transmitting data of detector).
Regarding claim 5, Avak discloses the socket of claim 1, comprising a third plurality of electrical connectors for powering an indicator which is a visual and/or audio indicator (para 047, alarm device 32 has both optical alarm unit 91 and acoustic alarm unit 92, para 062, 92 Acoustic alarm unit, sounder).
Regarding claim 6, Avak fails to disclose the socket of claim 1,  wherein the socket controller actuates the indicator when a connected detector is in an alarm state.
In analogous art, ZIEMS discloses the socket of claim 1,  wherein the socket controller actuates the indicator when a connected detector is in an alarm state (para 008, actuating of hazard detector via one interface and current flows in the hazard detector, para 034, hazard detector having an evaluation unit and have actuator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detector base for connecting the detector base to a detector line of a hazard alarm system and having a first connection side for releasably attaching a hazard detector disclosed by Avak to use detector for constantly monitoring objects for detected event as taught by ZIEMS to use sensor unit or the sensor interface to transmit hazard parameter captured using sensor unit to generate an alarm signal representative of alarm situation [ZIEMS, para 0016].
Regarding claim 7, Avak discloses a networked alarm system comprising: a system controller, a circuit operationally connected to the system controller, and at least one detector mounted to the circuit with the socket of claim 1 (Abstract, A detector base releasably attaching hazard detector  and transmitting data by Bluetooth standard, para 31, Internet-capable communication terminal use radio network).
Regarding claim 8, Avak discloses the system of claim 7 wherein the socket receives power and data over the circuit (para 035, detector base electrical power supply, such as battery as a primary cell and/or a rechargeable battery).
Regarding claim 9, Avak discloses the system of claim 7, wherein the circuit is a loop circuit (para 03, looping through the signals and the power supply from the detector base to accommodated hazard detector, power supplied to radio module).
Regarding claim 10, Avak fails to disclose the system of claim 7,  wherein the socket controller determines when a detector is disconnected therefrom and communicates a status update to the system controller, 
the system controller communicates the status update to a third controller over a telecommunications network, and the third controller is a fire system controller.
In analogous art, ZIEMS discloses the system of claim 7,  wherein the socket controller determines when a detector is disconnected therefrom and communicates a status update to the system controller (para 23, status query signals transmitted, para 043, status reports from hazard detector 10 are retrievable via service device 42), 
the system controller communicates the status update to a third controller over a telecommunications network, and the third controller is a fire system controller (para 01, hazard detectors that, coupled to evaluation units, para 007-09, interchange signals between hazard detector and fire detector and/or extinguishing control center, hazard detector transmitting a hazard signal with multiple evaluation units (i.e., third controller)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detector base for fastening to a mounting surface connecting the detector base to a detector line of a hazard alarm system and having a first connection side for releasably attaching a hazard detector disclosed by Avak to use detector for constantly monitoring objects for detected event as taught by ZIEMS to use sensor unit or the sensor interface to transmit hazard parameter captured using the sensor unit to generate an alarm signal representative of the alarm situation [ZIEMS, Abstract].
Regarding claim 11, Avak discloses a method for removably connecting a hazard detector to a networked alarm system (Abstract, A detector base mounting surface releasably attaching hazard detector  and transmitting data by Bluetooth standard, para 31, Internet-capable communication terminal use radio network), 
the system having a first controller which is a system controller (para 043, detector base has a control unit connected to radio device via a signal and/or data link, preferably in a microcontroller), the method comprising: 
removably connecting the hazard detector to a socket, wherein the socket includes: a housing having a base (Abstract, A detector base mounting surface releasably attaching hazard detector, Fig. 1, housing of detector base 1 reference 11), 
an electrical interface for removably receiving the detector (para 04, releasably attaching a hazard detector).
Avak specifically fails to a second controller which is a socket controller mounted to the base, the socket controller  maintaining wireless and/or wired network communications with the system controller when the detector is connected and disconnected.
In analogous art, ZIEMS discloses a second controller which is a socket controller mounted to the base, the socket controller  maintaining wireless and/or wired network communications with the system controller when the detector is connected and disconnected (para 038, FIG. 1 shows a hazard detector 10 connected to a fire detector and/or extinguishing control center 12 and to a programmable logic controller 14, para 042, alarm signal SA sent or transmitted via wireless data connection 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detector base for fastening to a mounting surface, having an electrical connection for connecting the detector base to a detector line of a hazard alarm system and having a first connection side for releasably attaching a hazard detector disclosed by Avak to use detector for constantly monitoring objects for detected event as taught by ZIEMS to use sensor unit or the sensor interface to transmit hazard parameter captured using the sensor unit to generate an alarm signal representative of the alarm situation [ZIEMS, paragraph 0012].
Regarding claim 12, Avak discloses the method of claim 11 wherein the socket includes a first plurality of electrical connectors mounted to the base for electrically connecting to the system and receiving power and data from the system whether the detector is connected or disconnected (para 004, first connection side is electrically and structurally matched to a second connection side of a hazard detector, para 034-035, detector base connected to detector line to supply electrical power).
Regarding claim 13, Avak discloses the method of claim 11,  wherein the electrical interface is a communications port for connecting to a data transfer port in the detector (Abstract, detector base include a radio device and transmitting data of detector).
Regarding claim 15, Avak discloses the method of claim 11,  wherein the socket comprises a third plurality of electrical connectors for powering an indicator which is a visual and/or audio indicator (para 047, alarm device 32 has both optical alarm unit 91 and acoustic alarm unit 92, para 062, 92 Acoustic alarm unit, sounder).
Regarding claim 16, Avak fails to disclose the method of claim 11,  wherein the socket controller actuates the indicator when a connected detector is in an alarm state.
In analogous art, ZIEMS discloses the method of claim 11,  wherein the socket controller actuates the indicator when a connected detector is in an alarm state (para 008, actuating of hazard detector via one interface and current flows in the hazard detector, para 034, hazard detector having an evaluation unit and have actuator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detector base for fastening to a mounting surface, having an electrical connection for connecting the detector base to a detector line of a hazard alarm system and having a first connection side for releasably attaching a hazard detector disclosed by Avak to use detector for constantly monitoring objects for detected event as taught by ZIEMS to use sensor unit or the sensor interface to transmit hazard parameter captured using the sensor unit to generate an alarm signal representative of the alarm situation [ZIEMS, paragraph 0012].
Regarding claim 17, Avak discloses a method of configuring a networked alarm system, the system including a system controller, and a circuit operationally connected to the system controller, the method comprising: removably connecting at least one detector to the system with the socket of claim  11 (Abstract, A detector base releasably attaching hazard detector  and transmitting data by Bluetooth standard, para 31, Internet-capable communication terminal use radio network).
Regarding claim 18, Avak discloses the method of claim 17 wherein the socket receives power and data over the circuit (para 035, detector base electrical power supply, such as battery as a primary cell and/or a rechargeable battery).
Regarding claim 19, Avak discloses the method of claim 17,  wherein the circuit is a loop circuit (Fig. 1-2, para 03, looping through signals and power supply from the detector base to accommodated hazard detector, power supplied to radio module).
Regarding claim 20, Avak fails to disclose the method of claim 17, wherein the socket controller determines when a detector is disconnected therefrom and communicates a status update to the system controller, the system controller communicates the status update to a third controller over a telecommunications network, and the third controller is a fire system controller. 
In analogous art, ZIEMS discloses the method of claim 17, wherein the socket controller determines when a detector is disconnected therefrom and communicates a status update to the system controller (para 23, status query signals  transmitted, para 043, status reports from hazard detector 10 retrievable via service device 42), 
the system controller communicates the status update to a third controller over a telecommunications network, and the third controller is a fire system controller (para 01, hazard detectors that, coupled to evaluation units, para 007-09, interchange signals between hazard detector and fire detector and/or extinguishing control center, hazard detector transmitting a hazard signal with multiple evaluation units (i.e., third controller)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detector base for fastening to a mounting surface connecting the detector base to a detector line of a hazard alarm system and having a first connection side for releasably attaching a hazard detector disclosed by Avak to use detector for constantly monitoring objects for detected event as taught by ZIEMS to use sensor unit or the sensor interface to transmit hazard parameter captured using sensor unit to generate an alarm signal representative of the alarm situation [ZIEMS, Abstract].
8.       Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Avak (US 2017/0228993 A1) (hereinafter Avak) in view of ZIEMS (US 2019/0139397 A1) (hereinafter ZIEMS) and further in view of Watts (US 2014/0062693 A1) (hereinafter Watts).
Regarding claim 4, Avak and ZIEMS  fails to disclose the socket of claim 1, including a second plurality of electrical connectors for connecting the socket within a daisy-chain of hazard detectors disposed on a common circuit the system.
In analogous art, Watts discloses t the socket of claim 1, including a second plurality of electrical connectors for connecting the socket within a daisy-chain of hazard detectors disposed on a common circuit the system (para 12, alarm sensor transmit notifications or sensor data among alarm sensors in daisy chain fashion, para 017, network of smoke alarm detectors arranged in parallel type topology at premises).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detector base for fastening to a mounting surface, having an electrical connection for connecting the detector base to a detector line of a hazard alarm system and having a first connection side for releasably attaching a hazard detector disclosed by Avak and ZIEMS to use alarm sensor having remote notification capabilities can receive alarm notifications from other alarm sensors for relay to the remote recipient [Watts, paragraph 0012].
Regarding claim 14, Avak discloses the method of claim 11,  wherein the socket include a second plurality of electrical connectors for connecting the socket within a daisy- chain of hazard detectors disposed on a common circuit the system.
In analogous art, Watts discloses the method of claim 11,  wherein the socket include a second plurality of electrical connectors for connecting the socket within a daisy- chain of hazard detectors disposed on a common circuit the system (para 12, alarm sensor transmit notifications among alarm sensors in daisy chain fashion, para 017, network of smoke alarm detectors arranged in parallel type topology at premises).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detector base for fastening to a mounting surface, having an electrical connection for connecting the detector base to a detector line of a hazard alarm system and having a first connection side for releasably attaching a hazard detector disclosed by Avak and ZIEMS to use alarm sensor having remote notification capabilities can receive alarm notifications from other alarm sensors for relay to the remote recipient [Watts, paragraph 0012].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689